Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments to the claims of 22 February 2002 and the substitute specification and replacement drawings of 28 February 2022. The substitute specification has been entered and overcomes the objections to the disclosure and the specification for failing to provide proper antecedent basis for they claimed subject matter. The replacement drawings overcome the objections to drawings with respect to reference number 73 in figure 17 not being mentioned in the specification and reference numbers 3, 12, 33 and 71 mentioned in the specification but not in the drawings. The amendments to the claims have overcome the objection to claim 8; the 35 USC 112(b) rejection over claim 7; the 35 USC 103 rejections over WO 2013/126915, US 2011/0080689 and US 9,206,672 and the obviousness-type double patenting rejections over US 9,218,917; US 9,558,894 and US 10,714,271. The art rejection over WO 2013/192518 has been modified in view of the amendment to claim 1. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 52 discussed in paragraphs [0117] and [0118].
reference number 22 in figure 7, filed 22 December 2020.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Paragraphs [0117] and [0118] refers to the coupling in figure 7 as “52” while figure 7 refers to the coupling as “22”. 
The newly submitted drawing did not replace figure 7 and the amendment to the specification did not correct the issue with respect to reference number 52. Thus the objection is maintained. The new objection is due to the amendment made to pargraph [0118]. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to “an energy storage device” comprising a housing containing an energy storage cell and an electrolyte. The only energy storage device having this structure discussed in the specification and in the parent applications is an ultracapacitor. There are no other energy storage devices having this structure discussed in the specification and in the parent applications and there is no indication that applicants contemplated any other energy storage devices having this structure in the specification or in the parent applications. Thus the single device taught specification and parent applications is not a representative number of species to support the claimed genus. Accordingly, the claims genus is not described in the specification and the parent applications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation that the “gelling agent comprises a silicate” is not found in the originally filed disclosure and thus is new matter. The originally filed disclosure teaches “gelling agent (e.g., silica or silicates)” in paragraphs [0012], [0014], [0133] and [0142]. This 
Applicant’s arguments with respect to the previous rejection have been considered but are not convincing. Applicant argues other energy storage devices comprising a housing containing an energy storage cell and an electrolyte are disclosed in the specification and refers to the teachings in paragraph [0004] of batteries, but this paragraph teaches batteries are energy storage cells, which are different from the claimed energy storage devices comprising a housing containing an energy storage cell and an electrolyte. The rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 17-20 of U.S. Patent No. 10,872,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach an electrolyte comprising a gelling agent, a solvent which can be one of those of claim 7 and an ionic liquid where the anion and cations can be those of claims 4-6. The patented claims teach that the electrolyte is for use in an ultracapcitor which suggests an ultracapcitor comprising the patented electrolyte. The resulting ultracapcitor, which by definition has the structure of the energy storage device claimed in this application, would have a halide impurity content that is the same as that claimed in this application and the same operating temperature range and operating voltage range as in claims 1 and 3 of this application. Since the suggested .
Applicants’ comments with respect to this rejection have been considered but do not overcome the rejection.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 17-20 of U.S. Patent No. 10,872,737 in view of U.S. patent 9,679,703.
As discussed above, the patented claims suggest the claimed energy storage device. The patented claims do not teach that the details of the housing of suggested ultracapcitor. U.S. patent 9,679,703 teaches an ultracapacitor comprising a housing comprising a supercapacitor energy cell and indicates that this structure is the conventional structure for ultracapacitors. Column 6, line 1 through column 7, line 30 of U.S. patent 9,679,703 teaches that the interior surface of the housing can include a barrier, which can be composed of FEP, ETFE or PTFE, so as to prevent chemical and/or electrochemical reactions between the housing and the electrolyte. Given this teachings, one of ordinary skill in the art would have found it obvious to include a barrier composed of FEP, ETFE or PTFE on the interior surface of the housing of the suggested . 
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/192518.
This reference teaches a supercapacitor, which is the same as an ultracapacitor, comprising a housing, which can be hermetically sealed (para 32), comprising a supercapacitor energy cell, which reads upon the claimed energy storage cell, and an electrolyte comprising an ionic liquid and at least one of a silica gelling agent and a diluent, or solvent, which can be a nitrile or dimethyl formamide (para 28-29). The silica gelling agent is fumed silica, which is an inorganic powder of silica nanoparticles. The taught silica gelling agent reads upon the claimed inorganic powder. The ionic liquid can have an ammonium cation and the anion is bis(trifluoromethylsulfonyl)imide, which is one of those anions claimed in claim 6. The suggested ultracapacitor has the same structure as that claimed in this application and the same electrolyte as that claimed in this application. Therefore, the suggested ultracapacitor must have the properties of claims 1, 3, 8-14 and 16-18, absent any showing to the contrary. The reference suggests the claimed energy storage device. 
Applicant’s arguments have been considered but are not convincing since the silica gelling agent of the reference is an inorganic powder and the reference still suggests the claimed energy storage device. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/192518 as applied to claim 1 above, and further in view of U.S. patent 9,679,703.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/22/22